Exhibit 10.22

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment No. 1”) dated as of
December 20, 2012 is made between ASSET ACCEPTANCE LLC, a Delaware limited
liability Company (the “Company”), a wholly owned subsidiary of Asset Acceptance
Capital corp., a Delaware corporation (“AACC”) and Reid E. Simpson (the
“Executive”).

Recitals

1. Prior to the date hereof, the parties hereto entered into that certain
Employment Agreement, effective as of May 17, 2010 (the “Employment Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Employment Agreement.

2. The Internal Revenue Service has issued guidance under Internal Revenue Code
Section 409A that requires AACC and the Executive to amend the release provision
in the Employment Agreement.

3. Pursuant to Section 13 of the Employment Agreement, the Executive and AACC
agree to modify the Agreement as set forth below.

Agreement

NOW THEREFORE, in consideration of the premises and subject to the terms and
conditions contained herein and for other consideration provided herein, the
parties agree as follows:

8. SEVERANCE BENEFITS. The third sentence in Section 8(a) is hereby amended and
restated to read as follows:

As a condition of receiving the Severance Benefits, Executive agrees to sign an
effective legal release in substantially the form attached hereto as Schedule 2,
provided that such form may be revised to reflect subsequent changes in the law
or practices as may be deemed necessary and advisable by counsel to the Company
to provide for Executive’s waiver of any and all claims he has or may have
against the Company, AACC and their agents, employees, directors, subsidiaries,
attorneys, successors, assigns, and affiliates, as of the date of his
termination (the “Release”), including a statutory period during which Executive
is entitled to revoke the Release, and Severance Benefits hereunder shall
commence to be paid or made, as applicable, within 60 days following Executive’s
termination of employment; provided, however, that the revocation period



--------------------------------------------------------------------------------

has first expired and provided further, that if such 60-day revocation period
begins in one taxable year of the Executive and ends in the second calendar
year, the payments and benefits shall commence to be paid or made in the second
taxable year.

The undersigned parties do hereby execute this Amendment No.1 on December 20,
2012, effective as of May 17, 2010.

 

ASSET ACCEPTANCE CAPITAL CORP. By:  

/s/ Rion B. Needs

Its:  

President and Chief Executive Officer

/s/ Reid E. Simpson

Reid E. Simpson, Executive

 

2